Exhibit 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”), dated March 17, 2014, among SunGard Data
Systems Inc., a Delaware corporation (“SunGard”), Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith Inc.
(collectively, the “Investment Banks”), and, solely with respect to Sections 2,
5, 6, 7, 8, 9 and 10 hereof, Sungard Availability Services Capital, Inc. a
Delaware corporation (“Spinco”).

WHEREAS, pursuant to the separation of Spinco from SunGard, the terms of which
will be set forth in the Separation and Distribution Agreement to be dated as of
March 31, 2014 between SunGard and Spinco (the “Separation Agreement”), Spinco
will issue to SunGard, in connection with SunGard’s contribution of assets and
liabilities to Spinco, an aggregate principal amount of senior notes due 2022
(“Spinco Securities”) with a fair market value equal to the fair market value of
$389,250,000 aggregate principal amount of SunGard’s existing 7.375% senior
notes due 2018, which were originally issued on November 16, 2010 held by the
Investment Banks (“SunGard Old Debt Obligations”);

WHEREAS, SunGard desires to exchange the Spinco Securities for the SunGard Old
Debt Obligations; and the Investment Banks desire to exchange SunGard Old Debt
Obligations for such Spinco Securities; and

WHEREAS, Spinco intends to enter into a Purchase Agreement (the “Purchase
Agreement”) with the Investment Banks as selling noteholders and the initial
purchasers named therein (the “Initial Purchasers”), in connection with the sale
pursuant to Rule 144A and Regulation S under the Securities Act of 1933, as
amended, of the Spinco Securities.

NOW THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement, the parties agree as follows:

1. The Exchange.

(a) Subject to the terms and conditions and in reliance upon the representations
and warranties in this Agreement, at the Closing (as defined below):

(i) Each of the Investment Banks, severally and not jointly, will transfer and
deliver to SunGard, and SunGard will accept, 1/3 (subject to rounding) of the
SunGard Old Debt Obligations (the “Exchange SunGard Old Debt Obligations”);

(ii) SunGard, will transfer and deliver to each of the Investment Banks, and
each of the Investment Banks, severally and not jointly, will accept from
SunGard, 1/3 of the Spinco Securities, which will have a fair market value as
mutually agreed to by SunGard and the Investment Banks equal to the fair market
value of 1/3 (subject to rounding) of the Exchange SunGard Old Debt Obligations
(taking into account the factors that would be relevant in determining each such
fair market value, including but not limited to (A) interest rates, (B) the
terms and conditions of the SunGard Old Debt Obligations and of the Spinco
Securities, (C) the credit risk of SunGard and of Spinco;



--------------------------------------------------------------------------------

and (D) the aggregate principal amount of SunGard Old Debt Obligations being so
exchanged relative to the total amount of SunGard Old Debt Obligations
outstanding, in each case as of the date of the Purchase Agreement (which shall
be on or after March 26, 2014)), excluding accrued and unpaid interest to but
not including the Closing Date (it being agreed that the fair market value of
the Spinco Securities will be, as mutually agreed by SunGard and the Investment
Banks acting reasonably, the product of the aggregate principal amount thereof
multiplied by the offering price (expressed as a percentage of the principal
amount thereof) less a discount agreed by SunGard and the Investment Banks
taking into account a number of considerations including issue size, market
conditions, interest rates and liquidity) (it being understood that such
determination of fair market value, and of the Spinco Securities offering price,
shall not occur earlier than March 26, 2014); provided, that if the aggregate
principal amount of Spinco Securities calculated in the manner described above
would be less than $375,000,000 or greater than $475,000,000, neither SunGard
nor the Investment Banks shall be obligated to consummate the exchanges
contemplated herein; and

(iii) SunGard hereby will pay any accrued and unpaid interest to but not
including the Closing Date with respect to the Exchange SunGard Old Debt
Obligations in cash on the Closing Date, and such accrued and unpaid interest
shall not be paid through the transfer of Spinco Securities.

(b) The relative fair market values of the Exchange SunGard Old Debt Obligations
and the Spinco Securities on March 26, 2014 will be agreed to by SunGard and the
Investment Banks negotiating on an arm’s-length basis on the date the Purchase
Agreement is signed; provided, that such determination of relative fair market
values and the resulting exchange ratio shall not occur earlier than March 26,
2014. The title and principal amount of the Spinco Securities and the aggregate
principal amount of the Exchange SunGard Old Debt Obligations will be set forth
on Schedule I hereto on such date and acknowledged by SunGard and the Investment
Banks.

(c) The exchange of the Spinco Securities for the Exchange SunGard Old Debt
Obligations (the “Closing” and the date upon which the Closing occurs, the
“Closing Date”) shall occur at the office of Cahill Gordon & Reindel, LLP, New
York, New York (or at such other location or locations as may be agreed upon by
the Investment Banks and SunGard), on the date of issuance and sale of the
Spinco Securities, determined in accordance with the Purchase Agreement (which
is expected to be March 31, 2014), subject to satisfaction (or waiver) of the
conditions set forth in Section 4 of this Agreement; provided that in any event,
the exchange shall not occur prior to March 26, 2014. At the Closing, the
Investment Banks shall deliver to SunGard (or a custodian on SunGard’s behalf,
as directed) their respective holdings of the Exchange SunGard Old Debt
Obligations, and SunGard shall deliver to the Investment Banks the Spinco
Securities.

(d) As used in this Agreement, the term (i) “Business Day” shall mean those days
on which both the New York Stock Exchange and banking institutions located in
New York City are open for trading or banking, as the case may be, in the
ordinary course of business and (ii) “Material Adverse Effect” shall mean with
respect to any person, a material adverse effect on the condition (financial or
otherwise), business or results of operations of such person and its

 

-2-



--------------------------------------------------------------------------------

subsidiaries taken as a whole. Unless otherwise specified herein, references to
subsidiaries of SunGard shall be deemed to be the subsidiaries of SunGard
immediately following the separation of Spinco from SunGard.

2. Assignment of Rights by SunGard. At the Closing, SunGard shall deliver to
each Investment Bank a duly executed instrument of assignment assigning all of
its rights arising out of or in respect of 1/3 (subject to rounding) of the
Spinco Securities and such Spinco Securities will be transferred and delivered
to each Investment Bank pursuant to Section 1(a)(i) hereof in the form of
Exhibit A hereto, and SunGard shall cause Spinco to deliver to each Investment
Bank a duly executed consent to such assignment in the form of Exhibit B hereto.

3. Representations and Warranties.

(a) SunGard hereby represents and warrants to the Investment Banks that, as of
the date hereof and as of the Closing Date:

(i) SunGard is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. SunGard has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
SunGard and constitutes a legal, valid and binding obligation of SunGard,
enforceable against SunGard in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) or nongovernmental third party is required to
be obtained or made by or with respect to SunGard or any of its subsidiaries,
including Spinco, in connection with the execution, delivery and performance of
this Agreement except as have been previously obtained or made or will be made
or obtained on or prior to the Closing Date.

(iii) Neither the issuance or exchange of the Spinco Securities nor the
consummation of any other of the transactions herein contemplated nor the
fulfillment of the terms hereof will result in a breach by SunGard or any of its
subsidiaries of any of the terms and provisions of, or constitute a default
under (A) any indenture, mortgage, deed of trust or other agreement or
instrument to which SunGard or any of its subsidiaries or Spinco and any of its
subsidiaries is a party or by which any of them are bound, (B) SunGard’s
Certificate of Incorporation or Bylaws, or (C) any order, rule or regulation
applicable to SunGard or any of its subsidiaries, including Spinco, of any
Governmental Entity having jurisdiction over SunGard or any of its subsidiaries,
including Spinco, or their respective properties, except in the case of clauses
(A) and (C) as could not be reasonably expected to result in a Material Adverse
Effect on SunGard and its subsidiaries taken as a whole or materially adversely
affect the ability of SunGard to perform its obligations hereunder.

 

-3-



--------------------------------------------------------------------------------

(iv) Prior to the Closing, SunGard will have good and valid title to the Spinco
Securities, free and clear of any liens, claims, encumbrances, security
interests, options, charges or restrictions of any kind (collectively, “Liens”)
other than in respect of Liens in favor of the administrative agent under the
SDS Credit Agreement. Upon delivery of the Spinco Securities by SunGard to the
Investment Banks at the Closing in exchange for the Exchange SunGard Old Debt
Obligations, the Investment Banks will acquire good and valid title to their
respective Spinco Securities, free and clear of any Liens other than those
arising from acts of any Investment Bank or any of its affiliates.

(v) When the Spinco Securities are issued by Spinco to SunGard and when they are
transferred to the Investment Banks at the Closing in exchange for the Exchange
SunGard Old Debt Obligations, the Spinco Securities will (A) have been duly and
validly authorized and issued, (B) constitute valid and legally binding
obligations of Spinco enforceable against Spinco in accordance with their terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, and (C) be entitled to the
benefits of the indenture governing the Spinco Securities.

(vi) SunGard has made its own independent inquiry as to the legal, tax and
accounting aspects of the transactions contemplated by this Agreement and any
related transactions, and SunGard has not relied on the Investment Banks, the
Investment Banks’ legal counsel or their other advisors for legal, tax or
accounting advice in connection with the transactions contemplated by this
Agreement.

(vii) SunGard has not entered into any hedging contract or other risk
minimization arrangement with respect to the Exchange SunGard Old Debt
Obligations.

(viii) SunGard has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Spinco Securities, it being understood
that no representation is being made in this clause (viii) with respect to
Spinco.

(ix) SunGard will not take, directly or indirectly, any action designed to or
that could reasonably be expected to cause or result in any stabilization on or
manipulation of the price of any security of Spinco or the guarantors of the
Spinco Securities.

(b) Each of the Investment Banks hereby severally as to itself and not jointly
represents and warrants to SunGard that, as of the date hereof and as of the
Closing Date:

(i) Such Investment Bank is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation. Such
Investment Bank has all requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder. This Agreement has been
duly executed and delivered by such Investment Bank and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

-4-



--------------------------------------------------------------------------------

(ii) Such Investment Bank has made its own independent inquiry as to the legal,
tax and accounting aspects of the transactions contemplated by this Agreement
and any related transactions, and it has not relied on SunGard or Spinco,
SunGard’s or Spinco’s legal counsel or SunGard’s or Spinco’s other advisors for
legal, tax or accounting advice in connection with the transactions contemplated
by this Agreement or any related transactions.

(iii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or
nongovernmental third party is required to be obtained or made by or with
respect to such Investment Bank in connection with the execution, delivery and
performance of this Agreement, except as have been previously obtained or made.

(iv) Neither the exchange of the Exchange SunGard Old Debt Obligations held by
it nor the fulfillment of the terms hereof will result in a breach of any of the
terms and provisions of, or constitute a default under, (A) any indenture,
mortgage, deed of trust or other agreement or instrument to which such
Investment Bank is a party or by which it is bound, (B) such Investment Bank’s
charter or other organizational documents, or (C) any order, rule or regulation
applicable to it of any Governmental Entity having jurisdiction over it or any
of its properties except in the case of clauses (A) and (C) as would not,
individually or in the aggregate, have a Material Adverse Effect on such
Investment Bank or adversely affect the ability of such Investment Bank to
perform its obligations hereunder.

(v) Such Investment Bank has good and valid title to the Exchange SunGard Old
Debt Obligations to be exchanged by it pursuant to this Agreement, free and
clear of any Liens. Upon delivery of such Exchange SunGard Old Debt Obligations
by such Investment Bank to SunGard at the Closing in exchange for the Spinco
Securities, SunGard will acquire good and valid title to such Exchange SunGard
Old Debt Obligations, free and clear of any Liens, other than those arising from
acts of SunGard or any of its affiliates.

(vi) (1) All of the Exchange SunGard Old Debt Obligations to be delivered by
such Investment Bank in the exchange for the Spinco Securities at the Closing
were acquired and are held by such Investment Bank for its own account, (2) no
Exchange SunGard Old Debt Obligations were acquired by such Investment Bank
after March 12, 2014, (3) to the knowledge of such Investment Bank, all of the
Exchange SunGard Old Debt Obligations acquired by such Investment Bank were
acquired by such Investment Bank from third parties (“Sellers”) or from another
Investment Bank, and not from SunGard Capital Corp. or any of its subsidiaries,
including Spinco and (4) such Investment Bank has not entered into any hedging
contract or other risk minimization arrangement with respect to the Exchange
SunGard Old Debt Obligations to which any of the significant direct or indirect
shareholders of SunGard Capital Corp. or their affiliates is or has been a
party.

 

-5-



--------------------------------------------------------------------------------

(vii) Such Investment Bank is a qualified institutional buyer within the meaning
of Rule 144A under the Securities Act and an accredited investor within the
meaning of Rule 501(a) under the Securities Act.

(viii) Such Investment Bank has not, and prior to March 26, 2014 will not enter
into any binding agreement with any person to sell, convey, transfer or
otherwise dispose of any Spinco Securities.

4. Conditions.

(a) The obligations of the Investment Banks to exchange the Exchange SunGard Old
Debt Obligations for the Spinco Securities at the Closing shall be subject to
the satisfaction (or waiver by the Investment Banks) of the following
conditions:

(i) SunGard shall have furnished to the Investment Banks an opinion of Simpson
Thacher & Bartlett LLP dated the Closing Date, to the effect as agreed upon
between SunGard and the Investment Banks.

(ii) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the consummation of
the transactions contemplated hereunder.

(iii) The representations and warranties of SunGard in this Agreement shall be
true and correct in all material respects on and as of the Closing Date, with
the same effect as if made on the Closing Date, and SunGard shall have complied
in all material respects with all the agreements to be performed by it pursuant
to the terms hereof at or prior to the Closing Date, and SunGard shall have
furnished to the Investment Banks a certificate of SunGard, in form reasonably
satisfactory to the Investment Banks signed by a Vice President or Treasurer of
SunGard, dated the Closing Date, to the foregoing effects.

(iv) SunGard shall have received a favorable tax opinion from each of Shearman &
Sterling LLP and Ropes & Gray LLP, dated on or before the Closing Date, to the
effect as agreed upon between SunGard and the Investment Banks.

(v) The Purchase Agreement shall have been executed and delivered by the parties
thereto and shall remain in full force and effect, and all of the conditions to
the obligations of the Initial Purchasers to purchase and pay for the Spinco
Securities from the Investments Banks as selling noteholders as set forth in the
Purchase Agreement shall have been satisfied or waived (other than those
conditions that by their nature cannot be satisfied until the consummation of
the exchange of Spinco Securities for Exchange SunGard Old Debt Obligations or
until the consummation of the transactions pursuant to the Purchase Agreement,
but which neither SunGard nor any Investment Bank has any reason to believe will
not be satisfied).

(vi) SunGard shall have delivered to Investment Bank a duly executed instrument
of assignment in the form of Exhibit A hereto, pursuant to Section 2 hereof.

(vii) Spinco shall have delivered to Investment Bank a duly executed consent in
the form of Exhibit B hereto, pursuant to Section 2 hereof.

 

-6-



--------------------------------------------------------------------------------

In case any of such conditions shall not have been fulfilled by March 31, 2014,
or if either the Separation and Distribution Agreement or the Purchase Agreement
shall have been terminated in accordance with their terms, this Agreement may be
terminated by the Investment Banks by delivering written notice of termination
to SunGard. Any such termination shall be without liability of any party to any
other party except to the extent (i) arising from a willful breach of this
Agreement prior to termination or (ii) provided in the Purchase Agreement.

(b) The obligations of SunGard to exchange the Spinco Securities for the
Exchange SunGard Old Debt Obligations at the Closing shall be subject to the
satisfaction (or waiver by SunGard) of the following conditions:

(i) The Investment Banks shall have furnished to SunGard an opinion of Cahill
Gordon & Reindel LLP, counsel for the Investment Banks, dated the Closing Date,
to the effect as agreed upon between SunGard and the Investment Banks.

(ii) The representations and warranties of the Investment Banks in this
Agreement shall be true and correct in all material respects (other than those
in Section 3(b)(vi) hereof, which shall be true and correct in all respects) on
and as of the Closing Date, with the same effect as if made on the Closing Date,
and the Investment Banks shall have complied in all material respects with all
the agreements to be performed by them hereunder at or prior to the Closing
Date, and each Investment Bank shall confirm the foregoing with respect to such
Investment Bank in writing to SunGard on the Closing Date.

(iii) No statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition shall be in effect preventing the consummation of
the transactions contemplated hereunder.

(iv) SunGard shall have received a favorable tax opinion from each of Shearman &
Sterling LLP and Ropes & Gray LLP, dated on or before the Closing Date, to the
effect as agreed upon between SunGard and the Investment Banks.

(v) SunGard shall have received the Spinco Securities, the Purchase Agreement
shall remain in full force and effect, and all of the conditions to the
obligations of the Initial Purchasers to purchase and pay for the Spinco
Securities as set forth in the Purchase Agreement shall have been waived or
satisfied (other than those conditions which by their nature cannot be satisfied
until the consummation of the exchange of Spinco Securities for Exchange SunGard
Old Debt Obligations or until the consummation of the transactions pursuant to
the Purchase Agreement, but which neither SunGard nor any Investment Bank has
any reason to believe will not be satisfied).

In case any of such conditions shall not have been fulfilled by March 31, 2014,
or if the Separation and Distribution Agreement or the Purchase Agreement shall
have been terminated in accordance with their terms, this Agreement may be
terminated by SunGard by delivering

 

-7-



--------------------------------------------------------------------------------

written notice of termination to the Investment Banks. Any such termination
shall be without liability of any party to any other party except to the extent
(i) arising from a willful breach of this Agreement prior to termination or
(ii) provided in the Purchase Agreement.

5. Relationship of Parties. All acquisitions of the Exchange SunGard Old Debt
Obligations by the Investment Banks, all exchanges of the Exchange SunGard Old
Debt Obligations for the Spinco Securities by the Investment Banks pursuant to
this Agreement, any resales by the Investment Banks of the Spinco Securities and
all other acts or omissions of the Investment Banks in connection with this
Agreement, are for the Investment Banks’ own account and not for the account of
SunGard. No principal-agent relationship is, or is intended to be created
between SunGard and the Investment Banks, by any of the provisions of this
Agreement. Each of SunGard and Spinco acknowledges and agrees that the
Investment Banks are acting solely in the capacity of an arm’s length
contractual counterparty to SunGard and Spinco with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
offering under the Purchase Agreement) and not as a financial advisor or a
fiduciary to, or an agent of, SunGard, Spinco or any other person. Except as
provided herein, the Investment Banks and their affiliates, on the one hand, and
SunGard and its affiliates (including significant direct or indirect
shareholders of SunGard and their affiliates), on the other hand, have not
entered into any arrangement or agreement, whether written or oral, regarding
(1) the sale, disposition or other transfer of the Exchange SunGard Old Debt
Obligations by any of the Investment Banks, or (2) the reduction or elimination
of the risk of loss of any Investment Bank related to owning and holding the
SunGard Old Debt Obligations; provided, that, for the avoidance of doubt, each
Investment Bank may enter into one or more other financial transactions to hedge
such risk with a party other than (i) SunGard or any affiliate thereof
(including significant direct or indirect shareholders of SunGard and their
affiliates) and (ii) any party related to SunGard.

6. Survival of Provisions. The respective agreements, representations,
warranties and other statements of SunGard and of the Investment Banks and
agreements of Spinco set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of the Investment Banks, SunGard, Spinco or any of their respective officers and
will survive the exchange of the Exchange SunGard Old Debt Obligations for the
Spinco Securities.

7. Notices. All notices or other communications under this Agreement shall be in
writing and shall be deemed to be duly given as of the date delivered, mailed or
transmitted, and shall be effective upon receipt, if delivered personally,
mailed by registered or certified mail (postage prepaid, return receipt
requested) or delivered by a nationally recognized courier service to the
parties at the following address or sent by electronic transmission to the
telecopier numbers specified below:

 

If to the Investment Banks, to:  

Citigroup Global Markets Inc.

390 Greenwich Street

New York, NY 10013

Attention: Kevin Mills

Fax: (212) 723-6106

 

-8-



--------------------------------------------------------------------------------

 

Deutsche Bank Securities Inc.

60 Wall St.

New York, NY 10005

Attention: Zachary Messinger

Fax: (212) 797-5170

  and  

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

50 Rockefeller Plaza

New York, NY 10020

Attention: HY Legal Department

Fax: (212) 901-7892

If to SunGard, to:  

SunGard Data Systems Inc.

680 East Swedesford Road

Wayne, PA 19087

Attention: General Counsel

Fax: 610-687-3725

If to Spinco, to:  

Sungard Availability Services Capital, Inc.

680 East Swedesford Road

Wayne, PA 19087

Attention: General Counsel

Fax: 610-687-3725

8. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and no other person will have
any right or obligation hereunder. This Agreement may not be assigned by any
party hereto without the prior written consent of each other party hereto and
any purported assignment entered into without such consent shall be void ab
initio.

9. Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement and any
claim, controversy or dispute arising under or related thereto shall be governed
by and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State. The parties
hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the Southern District of New York or any New York
State court sitting in the Borough of Manhattan in New York City, so long as one
of such courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to

 

-9-



--------------------------------------------------------------------------------

the laying of the venue of any such suit, action or proceeding in any such court
or that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 7 shall be
deemed effective service of process on such party. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

10. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

SUNGARD DATA SYSTEMS INC. By:  

/s/ Henry M. Miller, Jr.

  Name:   Henry M. Miller, Jr.   Title:   Vice President, Finance and Treasurer
CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Stephen Cheeseman

  Name:   Stephen Cheeseman   Title:   Managing Director DEUTSCHE BANK
SECURITIES INC. By:  

/s/ Ian Dorrington

  Name:   Ian Dorrington   Title:   Managing Director By:  

/s/ Sandeep Desai

  Name:   Sandeep Desai   Title:   Managing Director MERRILL LYNCH, PIERCE,
FENNER & SMITH, INCORPORATED By:  

/s/ Matthew A. Curtin

  Name:   Matthew A. Curtin   Title:   Managing Director

 

-11-



--------------------------------------------------------------------------------

As to Sections 2, 5, 6, 7, 8, 9 and 10 only:

 

SUNGARD AVAILABILITY SERVICES CAPITAL, INC. By:  

/s/ Robert C. Singer

  Name:   Robert C. Singer   Title:   Executive Vice President

 

-12-